Citation Nr: 0715995	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-16 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation for post traumatic 
stress disorder (PTSD) in excess of 30 percent from May 10, 
2004, to November 12, 2004. 

2.  Entitlement to an initial evaluation for PTSD in excess 
of 50 percent on or after November 12, 2004.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to February 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which assigned an initial 30 
percent rating effective May 10, 2004.  The veteran appealed 
the August 2004 initial rating decision, and in a May 2005 RO 
decision, he was granted a 50 percent disabling evaluation 
effective November 12, 2004.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of the 50 percent 
rating is not a full grant of the benefits sought on appeal, 
and since the veteran is still seeking a higher rating, the 
matters remain before the Board for appellate review, and the 
issues are as characterized as above.  Further, the veteran 
has submitted additional evidence directly to the Board, 
accompanied by a waiver of initial consideration of this 
evidence by the agency of original jurisdiction (AOJ) in 
accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Prior to November 12, 2004, the veteran's PTSD was shown 
to be productive of occupational and social impairment with 
reduced reliability and productivity.

2.  For the period from November 12, 2004, to January 28, 
2005, the veteran's PTSD was shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, 
thinking, or mood. 

3.  In a letter to VA dated January 28, 2005, the veteran's 
treating psychologist found him unemployable based on his 
PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation in excess of 
30 percent prior to November 12, 2004, have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2006).  

2.  The criteria for a disability evaluation in excess of 50 
percent for PTSD from November 12, 2004, to January 28, 2005, 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).  

3.  The criteria for a 100 percent disability evaluation for 
PTSD from January 28, 2005, have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in May 2004, prior to the 
initial decision on the claim in August 2004, and again 
provided notice in June and November 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the May 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  After the 
veteran was granted service connection for PTSD with an 
initial rating of 30 percent in the August 2004 RO decision, 
he filed a notice of disagreement (NOD) received by VA in 
February 2005, contending that he deserved a higher rating.  
In the November 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for an increased evaluation.  
Specifically, the letter stated that the evidence must show 
that his service-connected PTSD had increased in severity.  

The November 2004 notice letter described the information and 
evidence that VA would seek to provide including relevant 
records from federal agencies and non-federal agencies.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide statements from his doctor, physical and 
clinical findings, results of laboratory tests and x-rays, 
and the dates of examinations and tests which showed an 
increase in severity of his service-connected disability.  
The veteran was also informed that he could submit statements 
from other individuals who could attest to his contention 
that his disability had gotten worse.

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claim and to 
send any evidence in his possession that pertained to his 
claim to VA.
The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  In the 
August 2004 and May 2005 RO decisions and accompanying 
letters, the veteran was provided with notice of the type of 
evidence necessary to establish a higher disability rating or 
effective date for the disability on appeal.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  In any event, any defects 
(as to substance or timeliness) in the notice as to the 
assigned disability rating or effective date are rendered 
moot as the veteran is granted a 100 percent rating in the 
decision below.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran was afforded VA examinations in 
connection with his claim in August and November 2004.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC), which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


LAW 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran was assigned a 30 percent disability evaluation 
for PTSD for the period between May 10, 2004, and November 
12, 2004, and is currently assigned a 50 percent disability 
evaluation effective from November 12, 2004, pursuant to 
38 C.F.R. 4.130, Diagnostic Code 9411.  The pertinent 
provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 relating to rating mental 
disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  


ANALYSIS


I.  Entitlement to a Higher Initial Evaluation in Excess of 
30 Percent for PTSD Prior to November 12, 2004.

As noted above, the veteran was assigned a 30 percent 
disability evaluation for PTSD for the period between May 10, 
2004 and November 12, 2004, pursuant to 38 C.F.R. 4.130, 
Diagnostic Code 9411.  In considering the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the veteran is entitled to a 50 percent 
evaluation for PTSD during that period.  The veteran has been 
shown to have had occupational and social impairment with 
reduced reliability and productivity during that period.  
Notably, the August 2004 examiner assigned an approximate GAF 
score of 50, which reflected serious symptoms or any serious 
impairment in social, occupational or school functioning.  
This GAF score is at the "highest" numerical range 
representing serious impairment and therefore is at the 
border between the numerical designations for serious and 
moderate symptoms.  However, the Board notes that symptoms 
described in the reports during this period correspond with 
the criteria for a 50 percent rating in the VA rating 
schedule and do not more nearly approximate the criteria for 
the next higher, or 70 percent, rating. 38 C.F.R. § 4.7.  In 
this regard, the August 2004 examiner found the veteran to 
have a restricted range of affect, especially in terms of 
affection towards his family, continued thinking about events 
in Korea, difficulty in concentration, and recurring 
nightmares and insomnia, and such comparable symptoms as 
flattened affect, difficulty in understanding complex 
commands, panic attacks and chronic sleep impairment are 
contemplated by the criteria for the 50 and 30 percent 
disability ratings.  Additionally, the veteran reported that 
he had no friends and hypervigilance in crowds.  Again, such 
symptoms as difficulty in establishing effective social 
relationships, anxiety, suspiciousness, panic attacks, and 
disturbances of motivation and mood are symptoms contemplated 
by the criteria for the 50 and 30 percent ratings.

Concerning this, the Board notes that the veteran does not 
meet the criteria for a 70 evaluation between May 10, 2004 
and November 12, 2004.  In that regard, the veteran's 
treatment records and VA examination did not indicate 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  In particular, there were no indications of symptoms 
comparable to suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances.  
Although the Board acknowledges that the veteran has 
difficulty showing affection to his family and has no 
friends, he has been married for over 50 years, and any 
difficulty in establishing effective social relationships is 
already contemplated by the 50 percent disability rating.  
Accordingly, after taking all the evidence together and 
resolving all doubt in favor of the veteran, the Board 
concludes that the schedular criteria for the next higher 50 
percent evaluation, but not higher, prior to November 12, 
2004, have been met.  


II.  Entitlement to an Increased Evaluation in Excess of 50 
Percent for PTSD on or after November 12, 2004.  

As noted above, the RO assigned a 50 percent disability 
evaluation effective from November 12, 2004.  In considering 
the evidence of record under the laws and regulations as set 
forth above, the Board concludes that the veteran is entitled 
to a 70 percent evaluation for PTSD during that period.  VA 
treatment records dated from November 2004 until January 2005 
indicated social impairment with an inability to establish 
and maintain effective relationships and difficulty adapting 
to stressful circumstances.  The Board finds it significant 
that the November 2004 VA examiner gave the veteran a GAF 
score of 35, which reflected some impairment in reality 
testing or communication or major impairment in several 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  The examiner assigned this score based on 
the veteran's increased irritability towards his wife and few 
close friends, all of which were means of emotional support 
for him over the years.  Further, the examiner opined that 
the veteran had increased difficulty with sleep, problems 
with fatigue during the day, more frequent panic attacks that 
were occurring several times per week, and increased 
disturbance of mood as well as motivation.  The examiner 
noted that the aforementioned symptoms, combined with the 
distress the veteran experienced during his PTSD related 
counseling sessions, warranted a GAF score of 35.  The Board 
notes that the veteran does not meet all the criteria for a 
70 percent rating but finds that the veteran's symptoms, 
taken together, more nearly approximated the criteria that 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002); 38 C.F.R. § 4.7.  

The Board notes that the veteran does not meet the criteria 
for a 100 percent rating during the period from November 12, 
2004, as there is no evidence of record to show total 
occupational or social impairment, until January 2005.  In 
this regard, the Board also notes that there is evidence 
dated in January 2005 showing that the veteran is 
unemployable as a result of his PTSD.  VA received a January 
2005 letter from a licensed psychologist who had been 
treating the veteran since April 2004.  In that letter, the 
psychologist opined that as of January 28, 2005, (the date of 
the letter) the veteran was demonstrably unemployable due to 
his combat related trauma.  Additionally, in a September 2005 
VA treatment entry note for an emergency visit, a treating 
physician stated that the veteran was not employable then or 
in the future because of his severe symptoms of mood and lack 
of focus and concentration and his severe PTSD.  The Board 
does acknowledge that the veteran's symptomatology does not 
meet all of the criteria contemplated under the rating 
criteria for a 100 percent disability evaluation.  However, 
as of January 28, 2005, the evidence shows that he was 
unemployable as a result of his PTSD, and it is not required 
to find the presence of all, most, or even some, of the 
enumerated symptoms recited for particular ratings.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Therefore, the Board concludes that a 100 percent evaluation 
for PTSD from January 28, 2005 is established.

In conclusion, the evidence of record reflected that the 
veteran's PTSD increased following the initial rating during 
separate periods of time.  Therefore, the Board has assigned 
three staged ratings.  Fenderson, 12 Vet. App. at 126.  








	(CONTINUED ON NEXT PAGE)




ORDER

Subject to the provisions governing the award of monetary 
benefits, the following staged ratings are granted for the 
periods indicated:  

A 50 percent evaluation for PTSD prior to November 12, 2004, 
is granted. 

A 70 percent evaluation for PTSD from November 12, 2004 to 
January 28, 2005, is granted.

A 100 percent disability evaluation for PTSD for the period 
beginning January 28, 2005, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


